Citation Nr: 1024494	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for loss of vision in the 
left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1957 to April 1958 
and from March 1960 to August 1961.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2007 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In June 2009, a hearing was held at the RO before the 
undersigned acting Veterans Law Judge of the Board.  The 
Board, in part, remanded the appeal for additional 
development in August 2009.  

By rating action in December 2009, the RO granted service 
connection for residuals of a right eye injury with 
unilateral vision loss and macular scar, and assigned a 30 
percent disability rating; effective from January 13, 2006, 
the date of receipt of a reopened claim.  38 C.F.R. 
§ 3.400(r).  The Veteran and his representative were notified 
of this decision and did not express dissatisfaction with the 
rating assigned.  Accordingly, this issue is no longer in 
appellate status.  


FINDING OF FACT

The Veteran does not have a loss of vision in the left eye at 
present which is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a loss of vision in 
the left eye have not been met.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2006, May 2006, and December 
2006, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of: information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
The Veteran testified at a hearing at the RO before the 
undersigned in June 2009.  Thus, the duties to notify and 
assist have been met.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  Equal weight is not accorded to 
each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

Left Eye Disorder

Initially, it should be noted that some disabilities, such as 
congenital or developmental defects and refractive error of 
the eye, are not deemed diseases or injuries for VA purposes.  
38 C.F.R. § 3.303(c) (2009).  However, under certain 
circumstances, service connection may be granted for such 
disorders if they are shown to have been aggravated during 
service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law 
between a congenital or developmental "disease" and a 
congenital "defect."  Congenital diseases may be service 
connected if the evidence as a whole shows aggravation in 
service within the meaning of VA regulations.  A congenital 
or developmental "defect," on the other hand, may not be 
service connected in its own right.  However, service 
connection may be granted for additional disability due to 
disease or injury superimposed upon such defect in service.  
VAOPGCPREC 82-90.  Therefore, absent superimposed disease or 
injury, service connection may not be allowed for a 
congenital or developmental defect of the eyes, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 
Vet. App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 
364 (1992).  

The Veteran contends that he sustained a head injury in an 
automobile accident in service in 1957, and believes that his 
vision has continued to deteriorate ever since.  

Historically, the Veteran's uncorrected visual acuity in the 
left eye at the time of service enlistment in February 1957 
was 20/30, corrected to 20/20.  The service treatment records 
showed that the Veteran was injured in an automobile accident 
in service in October 1957, and sustained injuries primarily 
to the right side of his face, including a comminuted 
fracture of the nasal bones, severe conjunctival hemorrhage 
of the right eye and several small lacerations on his nose 
and the right side of his face.  The service records showed 
no specific injuries, complaints or abnormities involving the 
left eye.  The Veteran's separation examination in March 
1958, showed no change in his visual acuity in the left eye 
from his enlistment examination, with uncorrected vision of 
20/30, corrected to 20/20.  

The Veteran made no mention of any eye problems on his 
original application for VA compensation benefits received in 
May 1958, or when examined by VA in July 1958, and no 
pertinent abnormalities were noted on examination.  
Uncorrected vision in the left eye was 20/15-2.  

The Veteran's uncorrected visual acuity in the left eye on 
his enlistment examination for his second period of service 
in March 1960 was 20/20.  The service records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any left eye problems during service, and no change of 
vision in the left eye at the time of his separation 
examination in August 1961; uncorrected vision was 20/20.  

The Veteran made no mention of any left eye problems when 
examined by VA in June 1976, and no pertinent abnormalities 
were noted on examination.  Uncorrected vision in the left 
eye was 20/30.  

VA optometry notes from 2005 to 2006, showed uncorrected 
vision in the left eye ranging from 20/20 to 20/30, corrected 
to 20/20.  The records also showed additional medical 
problems, including diabetes mellitus, glaucoma, cataracts, 
hypertension, and cardiovascular disease, including triple 
by-pass surgery.  

On VA examination in May 2007, the Veteran's uncorrected 
distant vision was 20/30, with near vision of 20/60, both 
corrected to 20/20.  There was no diplopia, and muscle 
function was smooth, accurate, full, and extensive.  Goldmann 
visual field test object III/4e in the left eye showed 20 
degrees of field superiorly and temporally, 30 degrees 
nasally, and 50 degrees inferiorly.  The diagnoses included 
glaucoma, mild RPE (retinal pigment epithelium), and mild 
cataracts in both eyes.  The examiner noted that the Veteran 
had normal vision three years after the head injury in 
service, and opined that the automobile accident did not 
cause any damage to his eyes.  

At the direction of the Board remand in August 2009, the 
Veteran was examined by VA in October 2009, in part, to 
determine whether he had a loss of vision in the left eye 
and, if so, whether it was related to service.  The examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's complaints, medical 
history, and current findings.  On examination, uncorrected 
distant vision in the left eye was 20/20, with near vision of 
20/70, corrected to 20/20.  The diagnoses included normal 
vision in the left eye.  

In this case, the evidence of record shows that the Veteran 
had some decreased vision in the left eye (20/30) at the time 
of service enlistment in 1957, which was correctable to 
20/20.  There were no complaints, findings, or abnormalities 
of the left eye, or any change in his visual acuity during 
his first or second period of service.  In fact, the evidence 
of record shows that the Veteran's uncorrected vision in the 
left eye remained essentially the same for nearly three 
decades, as demonstrated by the same uncorrected vision on VA 
examination in 1976, as was shown on his induction 
examination in 1957.  Although more recent VA outpatient 
notes showed a slight decrease in the Veteran's uncorrected 
distant and near vision due to refractive error, his vision 
was 20/20 with correction.  The Board is cognizant that the 
Veteran has additional bilateral eye problems, including 
glaucoma and mild cataracts.  However, the additional 
pathology does not cause any loss of vision, nor has the 
Veteran made any assertions that the additional bilateral eye 
problems are related to service.  

While the Veteran believes that he has a loss of vision in 
the left eye that is related to service, he has not provided 
any competent evidence to substantiate that claim.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a loss of vision in the 
left eye in service or at present, other than refractive 
error, and no competent evidence that any claimed disability 
is related to service, the record affords no basis to grant 
service connection.  Accordingly, the appeal is denied.  





ORDER

Service connection for loss of vision in the left eye is 
denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


